The Vice-Chancellor :
The first question is, upon the effect of the release executed by the complainant ? I consider she executed it to quiet the possession of the lessee and his assigns against her possessory right to dower in the leasehold premises during the term. If it had not been for this release, the wife would have been entitled to call upon the lessee to put her in possession of one third of the premises ; and, if refused, she could have recovered it by ejectment.
This was no doubt foreseen by Mr. Ruggles. It was rightly put by the counsel for the complainant that the release to Ruggles was merely a confirmation of his estate and a further assurance, and had no reference to an abandonment of dower as' between the widow and the heirs. She is entitled, therefore, to dower in the rents of these lands.
Then, as to the assessments. These relate to a matter which benefits the fee ; and are to be borne by the heirs. The complainant is not to be chargeable with them. She must, however, bear one third of the interest of the capital of the' assessment on the lots assigned to her for dower at seven per cent., wdiich is to commence from the time the assessments were confirmed and became a charge, provided this was subsequent to the death of her husband—and if not, then from his death.
There must be a decree declaratory of the complainant’s rights, and a reference to a master to assign her dower in the rents and to take and state an account between her and the heirs. The question of costs and all further directions are reserved, until the coming in of the report.